Citation Nr: 1727754	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracic spine disability.

3.   Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.

These matters are before the Board of Veterans' Appeals (Board) from September 2010 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The Veteran testified before the undersigned in a February 2013 hearing at the RO.  A transcript of that hearing is of record.

In March 2014, the Board remanded the appeal for further development.  In light of the medical opinions obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a cervical spine disability developed as a result of an event, injury, or disease during active service, or was manifest to a compensable degree within the presumptive period.  

2.  The preponderance of the evidence is against a finding that a thoracic spine disability developed as a result of an event, injury, or disease during active service, or was manifest to a compensable degree within the presumptive period.  

3.  The preponderance of the evidence is against a finding that a lumbosacral spine disability developed as a result of an event, injury, or disease during active service, or was manifest to a compensable degree within the presumptive period.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a thoracic spine disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in July 2010.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  The Veteran has not identified, and the file does not otherwise indicate, that there are any additional records that should be obtained prior to the appeal being adjudicated by the Board.  Thus, the Board finds that the duty to assist has been satisfied to the extent possible and further attempts to obtain records would be futile. 

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in May 2014.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinions are adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A disability will be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a), (b) (2016); Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The Veteran contends that a back disability was incurred in service.  At the February 2013 hearing, and in in multiple statements, the Veteran has reported that a pallet fell on his back while on an airplane during active duty, causing an injury to his back.  

In July 1967 service medical records, the Veteran complained of pain in the thoracolumbar region after a pallet fell against his back.  The examiner noted no weakness in the legs or paresthesia, and no tenderness over the spine.  Slight tenderness was noted in the paraspinal muscles.  An x-ray showed no evidence of fracture.  The injury was assessed as a soft tissue injury.  The Veteran was taken off flying status for 11 days.

Reports of medical examination dated in September 1968 and January 1969 made no mention of any back problems.  The spine was marked normal on both reports.  In a January 1969 report of medical history on separation, the Veteran reported he had back problems.  The examiner noted myositis of the lumbosacral muscles in 1967 due to an injury while loading an aircraft, with no complications or sequelae.  

At a June 1981 VA orthopedic examination, the Veteran complained of pain in the neck, between the shoulder blades, and in the lower back.  The examiner noted a history of back injury in 1968 with some subjective complaints, but with no functional residuals.  X-rays found block vertebrae in the cervical spine at C5-C6, and a moderate wedge compression deformity at T12 in the thoracic vertebrae.  A trace of scoliosis was also noted in the lower thoracic spine.  The lumbosacral spine was found to be normal.

April 2010 private medical records noted a history of back injury during service, and indicated that the Veteran underwent operation on the neck in 1987, which relieved almost all complaints of neck pain.  In 1998, the Veteran had a fall injury at work, injuring the lower back.  The Veteran's doctor diagnosed degenerative disc disease of the cervical spine, and opined that the disability was a direct result of high impact trauma to the neck during service, in addition to repetitive trauma that the Veteran continued to experience in the neck area after resuming work soon after the incident occurred.  The doctor explained that a single major traumatic incident or repetitive traumas could initiate changes that eventually manifest as degenerative joint or disc disease.

In August 2010, a VA medical opinion was obtained.  The examiner opined that the diagnosed degenerative disc disease of the cervical spine, as well as that of the entire spine, was not caused by or the result of service, including a pallet accident injury in 1967.  The examiner stated that there were no cervical spine or neck complaints during the initial injury, and no evidence that the neck was involved in the accident, only the lumbar region.  The injury noted at that time was muscular, indicating there was no damage to the spine.  The Veteran's report of medical history on separation indicated no complications or sequelae from myositis of the lumbosacral region from injury, indicating the injury was minor and there were not long term complications thereafter.  The Veteran had a history of a fall injuring the neck and spine in September 1998, following which the Veteran had a cervical fusion at C6-C7.  The examiner opined that given that history, and the Veteran's civilian work as a plant operating engineer for many years, the origin of the neck and back problems was likely the civilian work, and not the injury during service.  

At a May 2014 VA examination, the Veteran reported a history of lifting and loading in service, as well as an injury in service due to a pallet falling on his back.  X-rays confirmed degenerative arthritis of the cervical and thoracolumbar spine, and showed mild levoscoliosis of the lumbar spine, and dextroscoliosis of the thoracic spine.   Surgery at C6-C7 and compression at T12 in the thoracic region was also confirmed by diagnostics.  The examiner also noted diagnoses of intervertebral disc syndrome in the cervical and thoracolumbar spine, and a thoracic vertebral fracture.  The examiner opined that the cervical spine disability, including degenerative joint disease of the cervical spine, thoracic spine disability, including T12 compression and scoliosis, and the lumbosacral spine disability, including degenerative disc disease or scoliosis, were each less likely than not incurred in or caused by the claimed in service injury.  The examiner explained that the evidence, specifically service medical records, showed the spine injury and pain condition in service were acute and transitory, were treated adequately, and healed without any chronic sequelae.  The examiner opined that the spine disability, including cervical, thoracic, and lumbar, were all likely caused by almost three decades of civilian work as a plant operating engineer.  The examiner stated the fact that the Veteran was able to sustain a job that entailed rigorous and strenuous activities in 1972 until 1999 was proof of the soundness of the entire spine upon discharge from service.  

The Board finds that service connection for a cervical spine disability, thoracic spine disability, and lumbar spine disability, are not warranted.  While the Veteran contends that in-service injuries from a pallet falling on the back caused the spine disabilities, the preponderance of the evidence is against a finding of a nexus between any spine disability and qualifying active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The service medical records indicate the Veteran experienced an injury to the back during service.  However, remaining service medical records, including reports of medical examination after the injury, do not mention any back problems.  The Veteran reported a back problem in a report of medical history on separation, however that was noted as a lumbar issue with no complications or sequelae.  A diagnosis of degenerative disc disease was not made until many years later, and there is no evidence that the disabilities manifested to a compensable degree within a year after separation from service.  

Although a private medical record provides an opinion relating the cervical spine disability to the in-service injury, the Board finds the rationale provided is speculative, as it suggests that a high impact trauma could manifest in degenerative disc disease, and does not explain why in the present case it was believed that the injury did in fact lead to the degenerative disc disease.  Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (may or may not language by physician is too speculative).  Both the August 2010 and May 2014 VA examiners explicitly opined that the spine disabilities were not related to any accident in service, including the 1967 pallet injury, and that the disabilities were instead more likely caused by the Veteran's history of civilian work.  

The Board acknowledges the Veteran's statements regarding the onset of the right spine disability, and finds the Veteran competent to report symptoms, such as pain, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the August 2010 and May 2014 VA examination opinions to be the most probative and persuasive evidence of record.  The VA examiners have medical training, reviewed all the available medical records, including the lay statements about the in-service fall and symptomology, and provided rationales for the opinions reached.  The Veteran has not submitted any contrary objective evidence suggesting nexus between current spine disabilities and active service that is not speculative in nature. The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a cervical spine disability, thoracic spine disability, and lumbosacral spine disability, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a thoracic spine disability is denied.

Entitlement to service connection for a lumbosacral spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


